—In an action to recover damages for personal injuries, the defendant Cannady Security Services, Inc., appeals from an order of the Supreme Court, Queens County (Lisa, J.), dated March 21,1996, which denied its motion for summary judgment dismissing the complaint insofar as it is asserted against it.
Ordered that the order is reversed, on the law, with one bill of costs, the appellant’s motion for summary judgment is granted, the complaint is dismissed insofar as asserted against it, and the action against the remaining defendants is severed.
There is no basis on the record before us upon which to find the appellant liable to the plaintiff (see, Moberg v New York Yankees, 218 AD2d 731). Rosenblatt, J. P., Thompson, Santucci and Altman, JJ., concur.